Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 1 of 16 PAGEID #: 1792




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 Michael D. McCain, Sr.,

       Plaintiff,

       v.                                            Case No. 2:15-cv-1262

 Charlotte Jenkins, et al.,                          Judge Michael H. Watson

       Defendants.                                   Magistrate Judge Newman

                              OPINION AND ORDER

       Plaintiff Michael D. McCain, Sr. (“Plaintiff”), proceeding without the

 assistance of counsel, brings this action under 42 U.S.C. § 1983 against officials

 and employees at Chillicothe Correctional Institution (“CCI”) for actions taken

 during Plaintiff’s detention there from April 2014 to April 2016. Defendants

 moved for judgment on the pleadings and summary judgment. ECF Nos. 95,

 110. Plaintiff opposed both motions. ECF No. 143. Thereafter, the Magistrate

 Judge issued a Report and Recommendation (“R&R”) recommending that

 Plaintiff’s First Amendment Retaliation claims against Defendants Farrar and

 Troute (collectively “Defendants”) 1 survive because Defendants failed to move

 for summary judgment as to those claims. See R&R, ECF No. 148. 2 This Court

 granted Defendants another opportunity at summary judgment, given the lengthy,



 1
  These individuals are referred to by their last names only throughout the record.
 2
  There is also a remaining Eighth Amendment claim against Defendant Free that is not
 at issue in this Opinion and Order.
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 2 of 16 PAGEID #: 1793




 handwritten amended complaint to which they were responding. See Am.

 Compl., ECF No. 52. Accordingly, Defendants moved again for summary

 judgment on the First Amendment Retaliation claims, which Plaintiff opposed.

 See ECF Nos. 163, 170.

          The Magistrate Judge issued a second R&R recommending that summary

 judgment against Defendants be granted in part on two of several claims and

 denied in all other respects. ECF No. 174. Thereafter, both parties filed timely

 objections to the R&R, although this Court will address only Defendants’

 objections in detail because Plaintiff’s objections are not relevant to the R&R at

 issue.

          For the following reasons, the parties’ objections to the R&R are

 OVERRULED.

                                   I.      BACKGROUND

          The Magistrate Judge set forth the pertinent facts of this case in his R&Rs.

 See R&R, ECF No. 148; R&R, ECF No. 174. The Court will address any

 additional relevant facts as necessary in its analysis below.

                             II.        STANDARD OF REVIEW

          Under Rule 72(b), the Court must determine de novo any part of the

 Magistrate Judge’s disposition to which a party has properly objected. Fed. R.

 Civ. P. 72(b)(3).3 The Court may accept, reject, or modify the R&R, receive


 3
  The Court notes that Defendants rely on the incorrect standard of review. The case
 upon which Defendants rely applied the “clearly erroneous” standard of review, see
 Case No. 2:15-cv-1262                                                    Page 2 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 3 of 16 PAGEID #: 1794




 further evidence, or return the matter to the Magistrate Judge with instructions.

 Id. A pro se litigant’s pleadings must be, and in this instance are, construed

 liberally and held to less stringent standards than formal pleadings drafted by

 attorneys. Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

                                    III.   ANALYSIS

       Defendants object to the Magistrate Judge’s recommendation that certain

 First Amendment retaliation claims survive.

       To establish a First Amendment retaliation claim, “a prisoner must prove

 that (1) he engaged in protected conduct, (2) the defendant took an adverse

 action . . . capable of deterring a person of ordinary firmness from continuing to

 engage in that conduct, and (3) the adverse action was motivated at least in part

 by the [prisoner’s] protected conduct.” Hill v. Lappin, 630 F.3d 468, 472, 475 (6th

 Cir. 2010) (alteration in original) (internal quotation marks omitted). If the

 prisoner can demonstrate “that the defendants’ adverse action was at least

 partially motivated by the prisoner’s protected conduct, then the burden shifts to

 the defendants to show that they would have taken the same action even absent

 such protected conduct.” Id.

       Here, the Magistrate Judge analyzed each alleged instance of First

 Amendment retaliation. He ultimately recommended dismissal of two of



 Itskin v. Gibson, No. 2:10-CV-689, 2012 U.S. Dist. LEXIS 32169, at **3–4 (S.D. Ohio
 Mar. 9, 2012), but that standard is for review of nondispositive matters. Because
 Defendants have filed a timely objection to a dispositive R&R, the Court reviews all
 aspects of the Magistrate Judge’s R&R de novo. See Fed. R. Civ. P. 72(b)(3).
 Case No. 2:15-cv-1262                                                     Page 3 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 4 of 16 PAGEID #: 1795




 Plaintiff’s numerous allegations of First Amendment Retaliation against

 Defendant Farrar, and this Court, upon de novo review, agrees with the

 recommendation. Although Plaintiff generally objects to the dismissal of the

 claims, he fails to raise specific objections. Thus, the Court ADOPTS the

 Magistrate Judge’s recommendation to grant summary judgment as to these two

 claims. The Court will address the remaining claims against each Defendant in

 turn.

         A. First Amendment Retaliation Claims Against Farrar

               1. January 16, 2015 Incident

         Plaintiff states that he complained about Farrar’s harassing conduct, which

 included throwing Plaintiff’s hygiene products on a toilet brush, to Farrar’s

 superior officer, and Farrar retaliated against him for it. Specifically, Plaintiff

 contends that Farrar’s filing of a “false” disciplinary conduct report constitutes

 retaliation. 4 See McCain Aff’d ¶ 7, ECF No. 52 at PAGEID # 296.

         In the R&R, the Magistrate Judge noted that Farrar’s motion for summary

 judgment argued only that “calling out Defendant Farrar [in front of Farrar’s

 superior officer] is not constitutionally protected conduct[.]” R&R 8, ECF No. 174.

 However, because Farrar “cite[d] no legal authority in support of this contention”


 4
   The Court notes on summary judgment that it cannot accept Plaintiff’s unsworn
 allegations in his Amended Complaint as true. However, Plaintiff has attached sworn
 and notarized affidavits in connection with his Amended Complaint and response in
 opposition to summary judgment upon which the Court can rely. See McCain Aff’d,
 ECF No. 52 at PAGEID ## 295–303; McCain Aff’ds, ECF No. 143-1. The Court will limit
 its discussion to only those facts contained in the affidavits.
 Case No. 2:15-cv-1262                                                       Page 4 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 5 of 16 PAGEID #: 1796




 the Magistrate Judge found that “Plaintiff was engaged in protected conduct

 when he complained to Farrar’s superior officer about Farrar’s tossing of

 Plaintiff’s hygiene products on the floor of his cell.” Id. Defendants object to this

 conclusion, contending that the “caselaw is clear that [calling out an officer] is not

 constitutionally protected conduct.” Obj. 4, ECF No. 178.

       Upon de novo review, the Court agrees with the Magistrate Judge’s

 conclusion that Plaintiff was engaged in constitutionally protected conduct. First,

 the Magistrate Judge was correct that Farrar did not provide any caselaw to

 support his argument in his summary judgment motion. Indeed, a review of

 Defendants’ motion for summary judgment reveals that Defendants did not cite to

 one case in their discussion of the claims against Farrar. See Mot. Summ. J. 6–

 8, ECF No. 163.

       Second, the case Defendants rely on in their objection, Lockett v. Suardini,

 526 F.3d 866, 874 (6th Cir. 2008), does not support their objection. In Lockett,

 the plaintiff used foul language at an officer, and it was the use of such language

 that was found to not be protected conduct. Here, however, Plaintiff contends

 that he was retaliated against for voicing a complaint about Farrar to his

 supervisor. He does not contend that any “foul” or disrespectful language cited

 to in Farrar’s subsequent disciplinary violation report is protected. And even if

 Plaintiff was found “guilty” of being disrespectful to Farrar, such a finding is not

 an absolute bar to a prisoner’s First Amendment retaliation claim. Maben v.

 Thelen, 887 F.3d 252, 262 (6th Cir. 2018) (“Guilt of misconduct may be relevant

 Case No. 2:15-cv-1262                                                     Page 5 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 6 of 16 PAGEID #: 1797




 summary judgment evidence within [the Mount Healthy burden-shifting]

 framework, but it does not automatically bar a plaintiff’s claim”).

       Third, case law is clear that filing a non-frivolous grievance is

 constitutionally protected activity. See Herron v. Harrison, 203 F.3d 410, 415

 (6th Cir. 2000) (“[a]n inmate has an undisputed First Amendment right to file

 grievances against prison officials on his own behalf” as long as the grievances

 are not “frivolous”). The Sixth Circuit has found this protected activity includes

 both written and oral grievances. Maben, 887 F.3d at 265 (“an inmate has a right

 to file “non-frivolous” grievances against prison officials on his own behalf,

 whether written or oral”). Defendants do not challenge whether Plaintiff did

 complain to Farrar’s supervisor, and the Court finds that such a complaint is non-

 frivolous, and thus, protected conduct.

       The Court next finds that disciplinary sanctions can qualify as adverse

 actions, especially when they result in loss of privileges. See Scott v. Churchill,

 377 F.3d 565, 572 (6th Cir. 2004) (“the mere potential threat of disciplinary

 sanctions is [a] sufficient[] adverse action to support a claim of retaliation”); see

 also Hill, 630 F.3d at 474 ([A]ctions that result in more restrictions and fewer

 privileges for prisoners are considered adverse.”). “When deciding whether the

 issuance of a misconduct ticket rises to the level of an adverse action, we look to

 both the punishment [the plaintiff] could have faced and the punishment he

 ultimately did face.” Maben, 877 F.3d at 266 (collecting cases of adverse

 disciplinary actions). The same day Plaintiff complained to Farrar’s supervisor,

 Case No. 2:15-cv-1262                                                     Page 6 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 7 of 16 PAGEID #: 1798




 Farrar submitted a conduct report against Plaintiff for a Rule 26.61 violation for

 “disrespect to an officer.” See Manually filed exhibit, ECF No. 163 at BATES No.

 134. Plaintiff was found “guilty” of violating the rule, and a one-day commissary

 restriction was imposed as punishment. See id. at BATES No. 136. The Court

 finds that the loss of commissary privileges constitutes an adverse action.

       Finally, there must be a causal connection between the adverse action and

 Plaintiff’s protected conduct. According to Maben, “[u]sually, the question of

 causation is a factual issue to be resolved by a jury, and may be satisfied by

 circumstantial evidence.” 887 F.3d at 267 (citations omitted). Here, Plaintiff

 states in his affidavit that Farrar filed the “false conduct report” against him

 because he complained about Farrar to Farrar’s supervisor. Moreover, the

 temporal proximity of Farrar’s disciplinary conduct report, which was filed the

 same day as Plaintiff’s oral complaint to the supervisor, supports the indirect

 inference that its filing was motivated in part because of Plaintiff’s complaint

 about Farrar’s conduct. Id. at 268 (“This Court has previously considered the

 temporal proximity between protected conduct and retaliatory acts as creating an

 inference of retaliatory motive.” (internal citations omitted)); see also Hailey v.

 Washington, No. 18-1164, 2018 U.S. App. LEXIS 19230, at *5 (6th Cir. July 12,

 2018) (finding a two-week gap between a grievance and alleged adverse action

 too long to solely rely on temporal proximity for a causal connection because

 “[s]tanding alone, the temporal proximity between the prisoner’s grievance and



 Case No. 2:15-cv-1262                                                     Page 7 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 8 of 16 PAGEID #: 1799




 the allegedly retaliatory action is insufficient to establish a causal connection,

 unless the two events are suspiciously close”).

       Defendants do not object or otherwise offer argument as to why there is no

 causal connection, nor do they argue that Farrar would have taken the same

 action regardless of Plaintiff’s complaint about him. Accordingly, the Court finds

 that a genuine issue of material facts remains as to whether Farrar took the

 adverse action against Plaintiff because of his constitutionally protected activity.

 Defendants’ objection as to the January 16, 2015 incident is OVERRULED.

              2. January 26, 2015 Incident

       Plaintiff voiced a grievance about black mold near a sink in his dorm. See

 Aff’d ¶ 8, ECF No. 52, at PAGEID # 296. Plaintiff alleges that within days of

 complaining about the mold, Farrar took away his job as a porter and locked him

 in segregation. Id.

       For the reasons stated above, the Court finds that voicing a concern about

 the presence of black mold amounts to a non-frivolous grievance, which is

 protected conduct.

       With respect to the adverse action, the Magistrate Judge correctly found

 that the “loss of a prison job can constitute an adverse action for retaliation

 purposes.” R&R 9, ECF No. 174 (quoting Walton v. Gray, 695 F. App’x 144, 146

 (6th Cir. 2017)).

       Finally, the Magistrate Judge found that “[w]hile Farrar does argue that ‘the

 adverse actions taken against Plaintiff were the result of his irate and disruptive

 Case No. 2:15-cv-1262                                                     Page 8 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 9 of 16 PAGEID #: 1800




 behavior,’ he cites no evidence of record in support of his contention.” R&R 9,

 ECF No. 174.

       Defendants again object and point to Plaintiff’s disciplinary conduct report

 for another Rule 26.61 “disrespecting an officer” violation as sufficient

 independent reasons for Plaintiff’s prison job loss. Obj., ECF No. 178. For the

 same reasons outlined above, such evidence is insufficient to completely negate

 that either the conduct reports or resulting job loss were not motivated, at least in

 part, by Plaintiff’s use of the grievance process. Instead, it creates a dispute of

 fact because Plaintiff avers in his affidavit that he did not do the things he was

 accused of in the conduct report. Aff’d ¶ 4, ECF No 143-1 at PAGEID # 1370.

 As the Magistrate Judge points out, Defendants fail to provide supporting

 caselaw that a grievance conviction equates to a complete bar on recovery for a

 First Amendment retaliation claim. Likewise, to the extent Defendants attempt to

 use the “guilty” finding of the conduct report to demonstrate that Farrar would

 have filed the disciplinary conduct report regardless, because Plaintiff disputes

 such allegations in a sworn affidavit, the Court finds a dispute of material fact

 remains as to whether Farrar filed a grievance against Plaintiff because he

 engaged in the protected conduct of filing a non-frivolous grievance. Defendants’

 second objection is OVERRULED.

              3. February 7 and 27, 2015 Incident

       Plaintiff was released from segregation on February 6, 2015. McCain Aff’d

 ¶ 13, ECF No. 52 at PAGEID # 297. Farrar threatened to lock Plaintiff back up if

 Case No. 2:15-cv-1262                                                       Page 9 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 10 of 16 PAGEID #: 1801




  Plaintiff said anything to him. Id. Specifically, Farrar threatened “to lock your ass

  up, and the next time it will be for a long time! Due [sic] you understand me?” Id.

  Plaintiff filed an informal complaint about that threat on February 7, 2015. On

  February 26, 2015, Plaintiff states that he received a “false conduct report” from

  the prison’s librarian. Id. at ¶ 14. The next day, on February 27, 2015, he was

  called into Farrar’s office to discuss the library incident. Id. at ¶¶ 14–15. Plaintiff

  requested a sergeant hear the conduct report because he had the pending

  February 7, 2015 grievance against Farrar. Id. at ¶ 15. Farrar then told Plaintiff

  to get his coat and cuffed him, stating that Plaintiff was getting locked up for

  “being fuckin stupid!” Id. Farrar further threatened Plaintiff that “if he came back

  out of segregation to the Compound they would have other inmates to ‘fuck me

  up!’” Id. at ¶ 16.

        The Magistrate Judge recommended this claim survive summary judgment

  because Defendants failed to address this incident in their motion for summary

  judgment.

        In their objection, Defendants argue that they were not sufficiently put on

  notice that Plaintiff asserted a First Amendment retaliation claim based on this

  incident because Plaintiff’s lengthy, hand-written Amended Complaint did not

  clearly state such a retaliation claim, and no initial screen was performed

  pursuant to 28 U.S.C. § 1915. See Obj. 6, ECF No. 178. Defendants further

  argue that Plaintiff never uses the word retaliation in discussing this incident or

  allege that he felt retaliated against. Id.

  Case No. 2:15-cv-1262                                                    Page 10 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 11 of 16 PAGEID #: 1802




         The Court OVERRULES Defendants’ objection. 5 A pro se plaintiff’s

  complaint is to be liberally construed, and here, even if he did not use the word

  “retaliation,” the alleged facts indicate that Farrar took actions (including cuffing

  and locking up Plaintiff) perceived by Plaintiff as adverse in response to Plaintiff’s

  previous actions of filing a grievance against Farrar.

         B. First Amendment Retaliation Claims Against Troute

                1. September 7–15, 2015 Incident

         On September 7, 2015, Troute allegedly took legal documents from

  Plaintiff’s bunk. On September 15, 2015, when Plaintiff asked Troute for a

  grievance form so that he could file a grievance about the removal of his

  container of legal documents, Troute “pulled out his mace threatening to spray

  [Plaintiff] because he requested an Informal Complaint to write the Defendant

  [Troute] up[.]” McCain Aff’d ¶ 6, ECF No. 143 at PAGEID # 1414. At summary

  judgment, Defendants argued that this retaliation claim was not supported by any

  evidence and that Plaintiff was “undeterred” because he ended up filing the

  grievance. The Magistrate Judge concluded that Plaintiff’s affidavits, as well as

  the declaration of another inmate, William Nelson, established a dispute of fact

  as to whether there was a causal connection between Plaintiff’s grievance and




  5
    The Court is skeptical whether Plaintiff has sufficient information to show a causal
  connection for this incident. Although the Court overrules Defendants’ objection, this
  Opinion and Order does not prevent Defendants from challenging at trial whether
  Plaintiff has sufficiently met the elements of a First Amendment retaliation claim for this
  incident.
  Case No. 2:15-cv-1262                                                        Page 11 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 12 of 16 PAGEID #: 1803




  Troute’s actions. R&R 11, ECF No. 174. The Magistrate Judge further

  concluded that the fact that Plaintiff ultimately filed his grievance does not negate

  whether Troute’s threat was an adverse action or undermine the causal

  connection between the protected conduct and the adverse action. See R&R

  11–12, ECF No. 174 (“Troute’s contention – that Plaintiff cannot show an

  adverse action because he was not deterred – also lacks merit. See Bell [v.

  Johnson], 308 F.3d [594,] 606 [(6th Cir. 2002)] (“There is no requirement that the

  plaintiff show actual deterrence”)). Threatening to mace a prisoner for making a

  non-frivolous grievance amounts to an adverse action.

        Defendants object to the Magistrate Judge’s R&R, arguing that Plaintiff’s

  grievance related to this incident is not protected conduct because it is frivolous.

  Obj. 7, ECF No. 178. Specifically, Defendants argue that “the grievance was

  frivolous and therefore is not protected conduct. Plaintiff’s legal paperwork was

  briefly confiscated but returned.” Id. But just because Defendants assert that the

  grievance was frivolous does not make it so. Indeed, Defendants acknowledge

  the underlying veracity of the factual allegations, at least to some extent, by

  admitting that Plaintiff’s legal paperwork was confiscated (if only briefly). But

  Defendants fail to explain why the brief confiscation of legal documents is a

  frivolous grievance. Defendants do not challenge whether a causal connection

  exists, and thus, the Court finds this claim survives for trial. Defendants’

  objection is OVERRULED as to this claim.



  Case No. 2:15-cv-1262                                                   Page 12 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 13 of 16 PAGEID #: 1804




               2. September 28, 2015 Incident

        Plaintiff alleges that on September 28, 2015, Troute refused Plaintiff

  access to the dorm’s restroom, instead telling Plaintiff to use another restroom

  because the dorm’s restroom was closed. McCain Aff’d ¶ 8, ECF No. 143-1 at

  PAGEID # 1414. When Plaintiff asked Troute for a grievance form so that he

  could write up Troute’s refusal to allow him dorm restroom access, Troute stood

  up and stated, “son of a bitch, I’m tired of you fucking writing me up and

  threatening to write me up!” See id. at PAGEID # 1415. Troute then cuffed and

  restrained Plaintiff. Id. While restrained, Plaintiff’s bladder gave out, and he

  urinated on his clothes and the surrounding floor. McCain Aff’d ¶ 26, ECF No. 52

  at PAGEID # 299. Troute also apparently filed a disciplinary conduct report

  against Plaintiff as a result of this incident. Plaintiff contends that Troute’s

  actions were in response to him engaging in the protected conduct of attempting

  to file a grievance.

        Defendants contended at summary judgment that “[t]here [was] no

  evidence to show that this conduct report and [use of force] report were false or

  any way related to Plaintiff’s use of the grievance system.” Mot. Summ. J. 5,

  ECF No. 163. The Magistrate rejected that argument and found a sufficient

  causal connection between the retaliatory conduct and Plaintiff’s request for a

  grievance form. R&R 13, ECF No. 174.

        In their objection, Defendants argue that filing a grievance about a denial

  of using a closed restroom is frivolous, and thus, not protected conduct. Obj. 8,

  Case No. 2:15-cv-1262                                                     Page 13 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 14 of 16 PAGEID #: 1805




  ECF NO. 178. Perhaps it is, but Defendants cannot raise a new argument in an

  objection that was not presented to the Magistrate Judge. See Hicks v. Fed.

  Bureau of Prisons, No. 16-3907, 2017 U.S. App. LEXIS 16304, at *2 (6th Cir.

  June 5, 2017) (“claims raised for the first time in an objection to a magistrate

  judge’s report and recommendation are deemed waived.” (citing Swain v.

  Comm’r of Soc. Sec., 379 F. App’x 512, 517 (6th Cir. 2010)); see also Martin v.

  E.W. Scripps Co., No. 1:12-CV-844, 2013 U.S. Dist. LEXIS 155673, at *6 (S.D.

  Ohio Oct. 30, 2013) (“As a party may not raise new issues for the first time in an

  objection to a magistrate judge’s report and recommendation, the Court is under

  no obligation to address those issues.” (citations omitted)).

         Moreover, because Defendants fail to demonstrate that Troute would have

  taken the same actions regardless of Plaintiff’s request for a grievance form to

  file a complaint about using the closed dorm restroom, Defendants’ objection is

  OVERRULED. 6

         C. Whether Defendants are Entitled to Qualified Immunity

         Defendants finally contend that they are entitled to qualified immunity on all

  claims and that the Magistrate Judge failed to address that defense. Defs.’ Obj.

  13, ECF No. 178. The Magistrate Judge previously found that Defendants were

  not entitled to qualified immunity on the first iteration of summary judgment



  6
   Again, this is not to say that at trial Defendants cannot present evidence sufficient to
  establish, as a matter of law, that Plaintiff failed to meet an element of a claim, but here,
  where the element has not been properly challenged, the Court cannot dispose of it.
  Case No. 2:15-cv-1262                                                         Page 14 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 15 of 16 PAGEID #: 1806




  briefing because Defendants did not adequately raise and address the argument.

  See R&R, ECF No. 148. But even after being cautioned about their failure to

  provide sufficient argument the first time, Defendants once again failed to

  develop their qualified immunity argument other than by including a conclusory

  assertion that “[t]o the extent that this Court rules that Plaintiff’s constitutional

  rights were violated, Plaintiff still cannot show that he had a clearly-established

  right not to be disciplined in the manners described above.” Mot. for Summ. J. 9,

  ECF No. 163. The Magistrate was not required to “put flesh on [the] bones” of

  that argument, and this Court likewise declines to develop Defendants’ argument

  on their behalf. See McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997).

        Regardless, based on the caselaw discussed above, the Sixth Circuit has

  clearly established that a prisoner cannot be retaliated against for filing a non-

  frivolous grievance, thus, even if Defendants’ qualified immunity argument was

  properly before this Court, it would not change the outcome.

        Accordingly, Defendants’ objection as to the denial of qualified immunity is

  OVERRULED.

        D. Plaintiff’s Objections

        Plaintiff’s objections concern matters outside of the R&R, such as

  discovery issues and whether the Court should add certain Defendants back into

  this litigation. Because they do not pertain to the merits of the R&R or are

  otherwise frivolous, the Court OVERRULES Plaintiff’s objections.

                                   IV.    CONCLUSION

  Case No. 2:15-cv-1262                                                      Page 15 of 16
Case: 2:15-cv-01262-MHW-MJN Doc #: 179 Filed: 09/23/20 Page: 16 of 16 PAGEID #: 1807




        For these reasons, Defendants’ and Plaintiff’s objections are

  OVERRULED. The R&R is ADOPTED and AFFIRMED. R&R, ECF No. 174.

  Defendants’ motion for summary judgment, ECF No. 163, is GRANTED in part

  as outlined here and in the R&R and DENIED in part with respect to the

  remaining First Amendment retaliation claims outlined in this Opinion and Order

  and the R&R.

        In sum, Plaintiff’s first amendment retaliation claims against Farrar for

  incidents arising on (1) January 16, 2015; (2) January 26, 2015; and (3) February

  7 and 27, 2015, survive. Plaintiff’s first amendment retaliation claims against

  Troute for incidents arising on (1) September 7–15, 2015; and (2) September 28,

  2015, survive. Finally, the Eighth Amendment conditions of confinement claim

  against Free survives. See Op. and Order 4–6, ECF No. 160.

        Prior to setting this case for trial, however, the Court ORDERS the parties

  to mediate this lawsuit in good faith. To that end, the Court will appoint counsel

  for Plaintiff, for the limited purpose of mediation.

        IT IS SO ORDERED.



                                        /s/ Michael H. Watson_______________
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




  Case No. 2:15-cv-1262                                                  Page 16 of 16
